DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION.—The specification shall conclude with one or more 
claims particularly pointing out and distinctly claiming the subject 
matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) because claim limitation used terms and notations which renders the claim indefinite.
Claim 1-21 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. 
Claim 1 recites the limitation: “providing an ontology; either: providing a semantic database comprising instances and interrelationships; or converting multiple text documents or multiple sections of text of a text document, into a semantic database comprising instances and interrelationships whilst retaining a record of the documents or sections or locations thereof, that at least the interrelationships were obtained from; ... wherein the query comprises a plurality of classes, and/or instances having respective classes”
Claim 1 is rejected under 35 U.S.C. 112(b) because too many “and/or” in a sentence, which renders the scope of the claim unclear. 
In Claim 1, 3, 4, 5, 18, the term or phrase “- For the, or each .. ”, “- The individual ... inverted;”, “- The semantic distance is... thereof;” and “- a total divergence .. ” are rejected under 35 U.S.C. 112(b) as being incorporating the deficiency of their respective base claims by dependency. See MPEP 2173. It is unclear to identify the scope of the claim limitation based on the current format/structure of claim language.
Applicant should note that Claims Must Particularly Point Out and Distinctly Claim the Invention and claim limitation should be clear and definite. Under a Broadest Reasonable Interpretation (BRI), a claim should use a language that is definite and fully describe the subject matter of the invention disclosed in the application and ascertain the boundaries of that subject matter encompassed by the claim (See MPEP 2173 Claims Must Particularly Point Out and Distinctly Claim the Invention [R-10.2019])



Claim Rejections - 35 USC§ 101
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 recited: “Computer apparatus comprising data storage medium with computer instructions stored therein” It is unclear of type of the “storage medium” therefore, it is directed to a signal per se and the claim is rejected under 35 U.S.C. 101.  Further, Applicant should note that Computer apparatus/system should include “memory” to complete “Subject Matter Eligibility Test for Product and Process” test, under 35 U.S.C. 101.  (See MPEP 2106 Patent Subject Matter Eligibility [R-10.2019])

Claim 21 recites: “Computer program, comprising computer instructions arranged to control a computer processor to perform” failed to include necessary hardware devices (i.e., missing “memory” and “non-transitory storage medium”) for executing computer program/instruction thus, claim 21 is also rejected under 35 U.S.C 101. Step 1, “The statutory categories”




Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9, 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cuddihy et al., US 2016/0224569, hereinafter Cuddihy in view of Musgrove et al., US 2009/0037457, hereinafter Musgrove and further in view of Solmer et al. US 2012/0233127, hereinafter Solmer.

As per claim 1, (With respect to claim 1, Cuddihy discloses) A computer implemented method of determining a fact matching a user requirement, comprising the steps of: providing an ontology; either: providing a semantic database comprising instances and interrelationships; or converting multiple text documents or multiple sections of text of a text document, into a semantic database comprising instances and interrelationships whilst retaining a record of the documents or sections or locations thereof, that at least the interrelationships were obtained from;  (Cuddihy in paragraph [0029] teaches a step for configuring the relationships analysis engine for analyzing data class relationships among data classes that correspond to a semantic database: Cuddihy [0029]: “As will be described further below, the relationships analysis engine 116 may analyze data class relationships among data classes that correspond to a semantic database that is stored in the system 100.”)

- controlling a computer processor to perform the steps of: 
- accepting via a user search interface a query, (Cuddihy in paragraph [0030]: “The query engine may respond to user input received via the interface engine 114 to automatically generate a database search query that reflects user interaction via the GUI with a data entry screen displayed on the display device 110.”)

wherein the query comprises a plurality of classes, and/or instances having respective classes, and defines relationships between pairs of them to define a template for a statement regarding a fact; (Cuddihy in paragraph [0066] discloses a method of formulating plurality of data classes in the form of a directed graph Cuddihy [0066]: “It will be noted that the diagram of FIG. 14 is in the form of a directed graph. The data classes illustrated for the ontology of FIG. 14 include a “person” data class 1402, an “animal” data class 1404, a “dog” data class 1406, a “puppy” data class 1408, an “address” data class 1410, ...”)

- identifying patterns of instances and their interrelationships that match the query in the semantic database; and - outputting via a user interface, either: - a matching statement - being at least one such identified pattern, defining a statement identifying a fact matching the user requirement; and/or - in the case such an aforementioned record was retained - a search result - being either a subset of the text documents or sections thereof, or the location(s) thereof or hyperlinks thereto, from which the instances and interrelationships of at least one such identified pattern defining a statement identifying a fact matching the user requirement, were obtained, such as to direct a user to locate information corresponding to that statement; 
 (Cuddihy in paragraph [0066] discloses a method of identifying data classes (i.e., “at least one such identified pattern, defining a statement identifying a fact matching” as claimed) in the form of a directed graph such as “person”, “animal”, “address”, “publication” and etc. Cuddihy [0066]: “It will be noted that the diagram of FIG. 14 is in the form of a directed graph. The data classes illustrated for the ontology of FIG. 14 include a “person” data class 1402, an “animal” data class 1404, a “dog” data class 1406, a “puppy” data class 1408, an “address” data class 1410, a “state” data class 1412, a “city” data class 1414, a “publication” data class 1416, a “publisher” data class 1418, and a “conference” data class 1420.”)

(With respect to claim 1, Cuddihy does not explicitly disclose a step for using semantic distance to determine the distance between the nodes/classes/fields in the hierarchy) Characterized in that: - a formula is provided defining a maximum semantic distance up a hierarchy that a class or instance may be broadened to, being a positive function of an amount of allowable broadness (divergence value) defined by a user in respect of that class or instance; 
However, Musgrove teaches a step for determining semantic proximity between the words in the WordNet hierarchy in the class (archery in this case) category (Musgrove [0011]: “For example, in the archery category "field archery" and "archer's union", in addition to single words such as "arrows" and "bows" could be used. Then it is determined which of these may be closely related by semantic resemblance. For measuring semantic resemblance, one can test for "semantic proximity" as disclosed in WordNet (Miller 1995), which we define as `having a maximum distance of 2 in the WordNet hierarchy, with the additional limitations”)
Thus, one person having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Musgrove with the combined system of Cuddihy for the advantageous purpose of offering a feature for limiting the scope/distance of searching semantic resemblance in the WordNet hierarchy, providing an enhanced feature in the query process.

(Moreover, Cuddihy does not explicitly disclose a method of identifying patterns, for each instance/class having a non-zero divergence value, one or more broader classes of the ontology for treating as a match) - the query defines a non-zero divergence value for at least one of the classes/instances; and - in identifying patterns, for each instance/class having a non-zero divergence value, one or more broader classes of the ontology is also treated as a match, in accordance with the formula. 
However, Solmer teaches a method of determining semantic resemblance of class/type with dense vector entities being non-zero (Solmer [0082] “In most situations, semantic codes produced by the autoencoder 722 are dense vectors with most of the vector entries being non-zero (i.e., “a non-zero divergence value” as claimed”). To reduce the search space, clustering or sparsification algorithms can be applied to the semantic codes to, e.g., group similar codes together.)
Thus, one person having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Solmer with the combined system of Cuddihy for the advantageous purpose of limiting the query of semantic entities with only nonzero element of the vector spaces, which enhances query performance by narrowing the scope of searches.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Musgrove and Solmer into the system of Cuddihy because, they are analogous art as being directed to the same field of endeavor, the system and method of semantic query/analysis. (See Cuddihy paragraph [0031]-[0036] and Solmer paragraph [0010], [0015], [0017] and Musgrove [0010]-[0011], [0021])

As per claim 2, The computer implemented method of claim 1 (Cuddihy discloses) wherein the formula is a positive function of the number of rungs that at least one hierarchy of the ontology has above that class, or above the class of that instance. (Cuddihy in paragraph [0068] discloses the class hierarchy based on the ontology of semantic data (i.e., “at least one hierarchy of the ontology has above that class”) and [FIG.16] shows the number of rungs of search queries (i.e., “the number of rungs that at least one hierarchy”) based on a graphical representation of data class relationship. Cuddihy [0068]: “The same or a similar semantic database was also assumed to be in use in connection with examples described above in connection with the query customization tool of FIGS. 2-11.) The class hierarchy may be dynamically generated by the system 100 based on the ontology of the semantic data that is to be searched.”)

As per claim 3, (Currently Amended) The computer implemented method of claim 2 (Cuddihy does not explicitly disclose) wherein the ontology comprises a plurality of hierarchies, and wherein the formula determines the semantic distance between each class/instance in the query that has a non-zero divergence value, and a plurality of classes in the ontology, in each case by: - For the, or each, minimum common class defined in the ontology (the lowest class in a hierarchy under which both the class/instance and the object are located), individual semantic distances are derived from: - the number of hierarchical rungs upwards from the class/instance to that minimum common class, or a positive function thereof; as a fraction of; - the number of hierarchical rungs upwards from the class/instance to the top of that hierarchy, or a positive function thereof; - The individual semantic distances are inverted; - The semantic distance is the inverse of the sum of the inverted individual semantic distances, or is a positive function thereof; and an alternative class in the ontology is accepted as a match to a class/instance in the query, if and only if, its semantic distance is no higher than the user defined divergence value. 
However, Musgrove teaches that sister-terms are considered proximate (i.e., “individual semantic distances”) only if they share multiple content words (i.e., “class/instance to that minimum common class”) in their glosses and/or example sentences in WordNet and Hypemyms are included only if they are at least 4 levels down in the WordNet hierarchy (i.e., “the number of hierarchical rungs upwards from the class/instance to that minimum common class”)
(Musgrove [0011] “Sister-terms are considered proximate only if they share multiple content words in their glosses and/or example sentences in WordNet; and 3. Hypemyms are included only if they are at least 4 levels down in the WordNet hierarchy from the root.”)
Thus, one person having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Musgrove with the combined system of Cuddihy for the advantageous purpose of offering a feature for defining the limitation or threshold for searching semantic resemblance in the WordNet hierarchy, providing an enhanced feature in the query process.
 
As per claim 4, (Currently Amended) (Cuddihy does not explicitly disclose) The computer implemented method of a total divergence value associated with each result, the total divergence value being a positive function of the semantic distances of the respective classes in the result from the respective classes/instances in the query.  
However, Solmer teaches a technique for calculating KL divergence between the residual keyword vector and then generating the final similarity score can be a weighted sum of the cosine similarity (i.e., “the semantic distances of the respective classes”) and KL (Kullback-Leibler) divergence distance measures (i.e., “the total divergence value being a positive function”) Solmer [0081]: “A KL divergence may then be calculated between the residual keyword vector of the query and the residual keyword vector of each of the plurality of documents. The final similarity score used for ranking the matched documents can be a weighted sum of the cosine similarity and KL divergence distance measures.”)
Thus, one person having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Solmer with the combined system of Cuddihy for the advantageous purpose of determining semantic resemblance based on the measuring the KL (Kullback–Leibler) divergence distance, which improves analysis of semantic relevance.

As per claim 5, (Currently Amended) (Cuddihy discloses) The computer implemented method of claim 1, : - a physical object or substance; - an action of a physical object; - a signal; - a person; - an action of a person; - a clinical condition; - a clinical treatment; - a solution to a problem; - a financially stressed customer of one or more finance products; - a stress factor indicative of financially stressed customers of one or more finance products; - a physical product - a financial product; or - an investment or sales opportunity. (Cuddihy [0066]: “Initially, at S1310, the above-mentioned semantic database is stored in the database unit 122. The semantic database may have a structure that includes relationships among various data classes in accordance with an ontology. FIG. 14 is a diagram that illustrates a simple example semantic ontology. It will be noted that the diagram of FIG. 14 is in the form of a directed graph. The data classes illustrated for the ontology of FIG. 14 include a “person” data class 1402, an “animal” data class 1404, a “dog” data class 1406, a “puppy” data class 1408, an “address” data class 1410, a “state” data class 1412, a “city” data class 1414, a “publication” data class 1416, a “publisher” data class 1418, and a “conference” data class 1420.”)

As per claim 6, The computer implemented method of claim 5 wherein the fact matching the user requirement is the identity or nature of a physical object, physical signal or physical substance, or an action of a physical object.  
Claim 6 is analogous to claim 5 and is rejected under the same rationale as indicated above.

As per claim 7, The computer implemented method of claim 5 wherein the fact matching the user requirement is the identity or nature of a person, or a personal act.  
Claim 7 is analogous to claim 5 and is rejected under the same rationale as indicated above.

As per claim 8, The computer implemented method of claim 7 wherein the fact matching the user requirement is the identity or nature of a criminal, or a criminal act.  
Under the broadest reasonable interpretation, “person” data class, an “animal” data class are identity classes and therefore, claim 8 is analogous to claim 5 and is rejected under the same rationale as indicated above.

As per claim 9, The computer implemented method of claim 5 (Cuddihy disclose) wherein the fact matching the user requirement is the identity or nature of a clinical condition, such as to present to the user a potential clinical diagnosis that could be made by the user.  (Cuddihy [0094]: “In some embodiments, while the user is interacting with the displayed path 1602 (FIG. 16) per S1345 of FIG. 13 (and per FIG. 17), the query engine 118 may build test versions of the proposed query according to the user input received to date. The query may test run test versions of the query in background, or may otherwise evaluate the test versions of the query.”)

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cuddihy in view of Musgrove, further in view of Solmer and Singh US 2020/0388390 hereinafter Singh.

As per claim 10, The computer implemented method of claim 5 (Cuddihy does not explicitly disclose) wherein the fact matching the user requirement is the identity or nature of a clinical treatment, such as to present to the user a potential clinical treatment that could be used by the user.  
However, Singh discloses generating a dynamic database comprising population-based clinical data to offer patient with medical guideline such as a treatment recommendation (Singh US 2020/0388390 [0005]: “a request to generate a dynamic database comprising patient specific data, population-based clinical data, and medical ontology data, wherein the dynamic database is dynamically reduced in response to each query to the dynamic database during the medical guidance session; receives current patient event data comprising a treatment recommendation and at least one of: diagnosis data, clinical notes, and image data”)
Thus, one person having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Singh with the combined system of Cuddihy for the advantageous purpose of improve medical diagnosis based on the population-based clinical data, and medical ontology data.

As per claim 11, The computer implemented method of claim 5 wherein the fact matching the user requirement is the identity or nature of a solution to a problem.  
Claim 11 is analogous to claim 5 and claim 8 and is rejected under the same rationale as indicated above.

As per claim 12, The computer implemented method of claim 5 wherein the fact matching the user requirement is the identity or nature of a financially stressed customer of one or more finance products.  
Claim 12 is analogous to claim 5, claim 8, claim 11 and is rejected under the same rationale as indicated above.

As per claim 13, The computer implemented method of claim 5 wherein the fact matching the user requirement is the identity or nature of a stress factor indicative of financially stressed customers of one or more finance products. 
 Claim 13 is analogous to claim 5, claim 8, claim 11, claim 12 and is rejected under the same rationale as indicated above.

As per claim 14, The computer implemented method of claim 5 wherein the fact matching the user requirement is the identity or nature of a physical product.  
Claim 14 is analogous to claim 5, 8, 11, 12, 13 and is rejected under the same rationale as indicated above.

As per claim 15, The computer implemented method of claim 5 wherein the fact matching the user requirement is the identity or nature of a financial product. 
 Claim 15 is analogous to claim 5, 8, 11, 12, 13 and is rejected under the same rationale as indicated above.

As per claim 16, The computer implemented method of claim 5 wherein the fact matching the user requirement is the identity, or nature of an investment or sales opportunity.
Claim 16 is analogous to claim 5, 8, 11, 12, 13 and is rejected under the same rationale as indicated above.

As per claim 17, (Currently Amended) The computer implemented method of any one of claims 1 comprising the steps of: - providing a semantic database; and - outputting at least one such identified pattern to the user via a user interface, defining a statement identifying a fact matching the user requirement.  
Claim 17 is analogous to claim 5 and is rejected under the same rationale as indicated above.

As per claim 18, (Currently Amended) The computer implemented method of claim 1 (Cuddihy  discloses) the steps of - converting one or more text document(s) to generate a semantic database comprising instances and interrelationships; and - outputting the text documents(s) or the location or locations, of the text document(s), from which the instances and interrelationships of at least one statement identifying a fact matching the user requirement, were generated.  (See Cuddihy in FIG. 20 element “F1Race” is interrelated with elements “Season” Circuit, “Competitor, “Run” and “Lap”)

As per claim 19, The computer implemented method of claim 18, comprising (Cuddihy discloses) wherein the location or locations comprises at least one unique resource locator (URL).  (See Cuddihy in FIG.20 element 2012 where a search of query results the list of URLs associated with events)

As per claim 20, Computer apparatus comprising (Cuddihy discloses) data storage medium with computer instructions stored therein, and a computer processor arranged to perform the computer instructions, wherein the computer instructions are arranged to control the computer processor to perform the computer implemented method of any one of claims 1 to 19. (Cuddihy [0095]: “System 2200 shown in FIG. 22 is an example hardware-oriented representation of the system 100 shown in FIG. 1. Continuing to refer to FIG. 22, system 2200 includes one or more processors 2210 operatively coupled to communication device 2220, data storage device 2230”)

As per claim 21, (Currently Amended) Computer program, comprising (Cuddihy discloses) computer instructions arranged to control a computer processor to perform the computer implemented method of claim 1 (Cuddihy [0009] “The memory stores program instructions, and the processor is operative with the program instructions to perform functions as set forth in the preceding paragraph.”)

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
COMPOUND DISCOVERY VIA INFORMATION DIVERGENCE WITH KNOWLEDGE GRAPHS (Lecue et al. US 2020/0242484) - Complex computer system architectures are described for utilizing a knowledge data graph comprised of elements, and selecting a discovery element to replace an existing element of a formulation depicted in the knowledge data graph.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154 

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154